Citation Nr: 0125899	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  98-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include asthma.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Buffalo, New York RO, which denied service connection for 
asthma.  This issue was before the Board in October 1999, but 
was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's respiratory disability, to include asthma, 
pre-existed service.

3.  The veteran's respiratory disability, to include asthma, 
did not increase in severity beyond the natural progress of 
the disability during his military service.


CONCLUSION OF LAW

The veteran's asthma was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran's service medical records show no 
subjective complaints or objective findings of asthma on his 
entrance and separation examinations, but inservice treatment 
records show multiple complaints and history of asthmatic 
symptoms.  Specifically, in November 1969 treatment notes, 
the veteran stated that he had a history of asthma attacks 
and was treated for them when he was a child.  Likewise, in 
an April 1970 treatment note, the veteran had complaints of 
an asthma attack and stated that he had a childhood history 
of asthma. 

Treatment records from the Guthrie Medical Group, dated 
August 1994 through February 1998, show the veteran had 
complaints of allergies, heaviness in the chest, cold 
symptoms, and wheezing.  Diagnoses included acute bronchitis, 
acute sinusitis, and allergic rhinitis.

In a treatment note from the Bath, New York, VA Medical 
Center, dated August 1997, the veteran stated, among other 
things, that he had asthma since 1969 and was currently using 
an inhaler.

A statement submitted by Dr. Mansouri, the veteran's private 
physician, dated April 1998, states that Dr. Mansouri treated 
the veteran for chronic obstructive pulmonary disease, 
chronic bronchial asthma, and chronic bronchitis between 1970 
and 1992.  Dr. Mansouri was unable to produce any treatment 
records.

Prescription records from Geroulds Pharmacy, Elmira, New 
York, show the veteran used an Albuterol inhaler from October 
1997 to October 1999.

In a June 2000 statement, the veteran stated that he was 
treated for asthma and respiratory problems by Dr. Mansouri 
from 1974 to 1992 and Dr. Greenwald from 1992 until the 
present.  He further stated that when he went into the Navy 
he did not have any signs of asthma, but was subsequently 
diagnosed.

In an October 2000 VA examination report, the veteran had 
complaints of allergies, asthma, and wheezing, with symptoms 
that lasted up to six weeks.  The veteran further stated that 
he had a dry cough, mild dyspnea when climbing stairs, no 
sputum, and no blood.  The veteran's asthma attacks usually 
occurred in the spring and fall and when exposed to dust.  
The veteran stated that he had several chest infections that 
have caused some wheezing.  Upon physical examination, the 
examiner stated that the veteran's back was straight, chest 
was not deformed, he had no clubbing of his fingers, had good 
color, no edema, chest expansion was good, and his trachea 
was central.  The examiner further found "scattered rhonchi 
in both chests, not many, and they are more posterior."  It 
was the examiner's opinion that the veteran had bronchial 
asthma as a child, and bronchitis with asthma in the service 
on some occasions, as well as apparent bronchial asthma 
seasonal and with dust.  The examiner further stated:

His chart from the service revealed that 
he told people in the service that he had 
asthma before he entered the service.  
And he told that more than once.  I 
believe the symptoms progressed naturally 
in the service and were not aggravated.  
His only symptom that he had in the 
service was when he had infections, and 
then he had bronchitis.  I note that he 
was a firefighter for 23 years.

A VA radiology report, also dated October 2000, states that 
the veteran's lung fields were slightly hyperaerated with a 
moderately accentuated interstitial pattern.  There was no 
evidence of infiltrate or pleural effusion.  The heart, 
pulmonary vascularity, aorta and mediastrinum were otherwise 
unremarkable.  Cardiothoracic ratio was 12/34 cm.  The bony 
thorax was intact.  The examiner's stated there was no 
evidence of acute pneumonia and suspected underlying mild 
chronic bronchitis.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the 
September 1998 Statement of the Case and January 2001 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the information and evidence necessary to 
substantiate the claim.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Based on review of the entire record, the veteran's 
respiratory disability, to include asthma, clearly and 
unmistakably pre-existed service.  Although the veteran's 
service medical records reveal no subjective complaints or 
objective findings of asthma on his entrance and separation 
examinations, inservice treatment records clearly show the 
veteran's asthma pre-existed service.  Specifically, on 
inservice treatment records, the veteran stated, for 
treatment purposes, that he had suffered from, and was 
treated for, asthma as a child.  Thus, the Board finds that 
the presumption of soundness afforded to the veteran at 
induction into service has been rebutted.  Once the 
presumption of soundness has been overcome, the question 
arises as to whether the veteran's inservice disability was 
aggravated beyond the natural progression of the disease.  On 
the October 2000 VA examination report, the examiner 
diagnosed the veteran with bronchial asthma that began as a 
child and specifically stated "I believe the symptoms 
progressed naturally in the service and were not 
aggravated."  Therefore, the veteran's respiratory 
disability did not increase beyond the natural progression of 
the disease and the veteran cannot be afforded aggravation of 
a pre-service disability.


ORDER

Entitlement to service connection for a respiratory 
disability, to include asthma is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

